DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 is drawn to a method for production of a seedless fruit comprising growing a plant of claim 23, allowing pollination of said plant, and harvesting the seedless fruit.
Claim 23, from which claim 24 depends, is drawn to a plant according to claim 18, wherein said plant is homozygous for the mutant allele of a gene encoding a cyclin SDS like protein.
Claim 18, from which claim 23 depends, is drawn to a plant comprising a plant cell of claim 16.
Claim 16, from which claim 18 depends,  is drawn to a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule, which encodes a protein with the amino acid sequence given under SEQ ID NO: 2 or SEQ ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
b)    a nucleic acid molecule, which encodes a protein, the sequence of which has an identity of at least 90% with the amino acid sequence given under SEQ ID NO: 2 or SED ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
c)    a nucleic acid molecule, which comprises the nucleotide sequence shown under SEQ ID NO: 1 or SEQ ID NO: 5 or the complimentary sequence thereof;
d)    a nucleic acid molecule, which has an identity of at least 90% with one of the nucleic acid sequences described under c);
e)    a nucleic acid molecule, which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions; or
f)    a nucleic acid molecule, the nucleotide sequence of which deviates from the sequence of one of the nucleic acid molecules identified under a) or b) due to the degeneration of the genetic code.
Claim 34 is drawn to a method for production of a seedless fruit comprising growing a plant according to claim 33, and allowing pollination of said plant and harvesting the seedless fruit.
Claim 33 is drawn to the watermelon plant or plant part or seed of claim 30, comprising the mutant allele in homozygous form and producing seedless fruit upon pollination.
Claim 30, from which claim 33 depends, is drawn to a watermelon plant or plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids. compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule that encodes a protein with the amino acid sequence of SEQ ID NO: 2;
b)    a nucleic acid molecule that encodes a protein comprising a sequence having an identity of at least 90% with the amino acid sequence of SEQ ID NO: 2;
c)    a nucleic acid molecule comprising the nucleotide sequence of SEQ ID NO: 1 or the complimentary sequence thereof;
d)    a nucleic acid molecule comprising a nucleotide sequencing having an identity of at least 90% with the nucleotide sequence of SEQ ID NO: 1.
With respect to a plant that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, the specification describes single plant species, watermelon, that comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele encodes a truncated protein of SEQ ID NO: 4 or SEQ ID NO: 18.
The specification does not describe other plant species that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, or other watermelon plants that can produce a seedless fruit when grown and pollinated and that comprise a plant cell comprising other types of mutant alleles of a gene encoding a cyclin SDS like protein.
With respect to the state of the art regarding the predictability of identifying orthologues and paralogues, it was known at the time of filing that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues due to a variety of different factors that include gene duplication, domain shuffling, speciation and database errors. See, for example, Sjolander (Phylogenomic inference of protein molecular function: advances and challenges. Bioinformatics. 2004 Jan 22;20(2):170-9).
At the time of filing it was also known that the expression of different mutant forms of the same polypeptide in a plant can produce different phenotypic effects. See, for example, Tiedemann et al. (Dissection of a complex seed phenotype: novel insights of FUSCA3 regulated developmental processes. Dev. Biol. 2008 May 1;317(1):1-12. Epub 2008 Feb 13), who teach that a B3 domain T-DNA insertion mutant of FUSCA3 (fus3-T) in Arabidopsis thaliana exhibits several of the deleterious effects on seed development exhibited by B3 domain point mutants of FUSCA , but not the formation of brown seeds. Tiedemann et al. also teach that phenotypic comparison between fus3-T and a known splice point mutant (fus3-3) revealed that the seeds from both mutants do not enter dormancy and can be rescued at an immature stage. However, mature fus3-3 seeds are non-viable without rescue, whereas those of fus3-T suffer only a slight loss in their germinability. Tiedemann et al. additionally teach that comparisons between the two mutants uncovered differences with respect to conditional lethality, in histological and sub-cellular features, and in the relative amounts of various storage compounds and metabolites present. Tiedemann et al. further teach that the fus3-T lesion is thought to be responsible for loss of function only, while the fus3-3 mutation is thought to induce various pleiotropic effects conditioned by a truncation gene product (abstract; page 4 Fig. 1; pages 4-5 Fig. 2; page 6 Fig. 3; page 7 Fig. 4; page 8 Fig. 5; page 9 Fig. 6 and Table 1).
Given the extreme breadth of the claim which allows for a plant of any species that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, other types of truncations, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, given the extremely limited disclosure of one plant species, watermelon, that can produce a seedless fruit when grown and pollinated, wherein the plant comprises a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele encodes a truncated protein of SEQ ID NO: 4 or SEQ ID NO: 18, given that methods for the prediction of orthologues and paralogues may fail to correctly identify orthologues and paralogues, and given that the expression of different mutant forms of the same polypeptide in a plant can produce different phenotypic effects, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing. Further, Applicant has not described a representative number of species falling within the scope of the genus of mutant alleles of a gene encoding a cyclin SDS like protein that would cause a plant to produce a seedless fruit when grown and pollinated as required by the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-23, 25-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (WO 01/74144, published October 11, 2001).
Claim 16 is drawn to a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule, which encodes a protein with the amino acid sequence given under SEQ ID NO: 2 or SEQ ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
b)    a nucleic acid molecule, which encodes a protein, the sequence of which has an identity of at least 90% with the amino acid sequence given under SEQ ID NO: 2 or SED ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
c)    a nucleic acid molecule, which comprises the nucleotide sequence shown under SEQ ID NO: 1 or SEQ ID NO: 5 or the complimentary sequence thereof;
d)    a nucleic acid molecule, which has an identity of at least 90% with one of the nucleic acid sequences described under c);
e)    a nucleic acid molecule, which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions; or
f)    a nucleic acid molecule, the nucleotide sequence of which deviates from the sequence of one of the nucleic acid molecules identified under a) or b) due to the degeneration of the genetic code.
Claim 17 is drawn to a plant cell according to claim 16, wherein the mutant allele of a gene encoding a cyclin SDS like protein encodes a protein in which one or more amino acids are inserted, replaced or deleted in the conserved Cyclin N domain and/or Cyclin C domain of the protein.
Claim 18 is drawn to a plant comprising a plant cell according to claim 16.
Claim 19 is drawn to a seed from which a plant according to claim 18 can be grown.
Claim 20 is drawn to parts of plants comprising plant cells according to claim 16.
Claim 21 is drawn to propagation material comprising plant cells according to claim 16.
Claim 22 is drawn to a fruit comprising a plant cell according to claim 16.
Claim 23 is drawn to a plant according to claim 18, wherein said plant is homozygous for the mutant allele of a gene encoding a cyclin SDS like protein.
Claim 25 is drawn to the propagation material according to claim 21, wherein the propagation material is a vegetatively propagated plant.
Claim 26 is drawn to a plant cell according to claim 16, wherein the mutant allele of a gene encoding a cyclin SDS like protein encodes a truncated cyclin SDS like protein.
Claim 28 is drawn to a plant cell according to claim 16, wherein the mutant allele of a gene encoding a cyclin SDS like protein comprises a mutation which results in a premature stop codon.
Ma teaches a plant cell having decreased activity of a cyclin SDS like protein compared to a corresponding wild type plant cell (page 3 second full paragraph). The cyclin SDS like protein is encoded at least by e) a nucleic acid molecule which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions, because the cyclin SDS like protein of Ma is encoded by a nucleic acid molecule that has 57.9% best local similarity to SEQ ID NO:5 – see sequence alignment below. The decreased activity of a cyclin SDS like protein in the plant cell is caused by a mutant allele of a cyclin SDS like protein encoding gene being present in the plant cell (claim 24). The mutant allele of Ma comprises a mutation in one or more regulatory sequences which would result in decreased gene expression or no gene expression, and the mutant allele of Ma comprises a mutation in any of the coding regions of the SDS gene, which inherently includes conserved cyclin N and cyclin C domains, which mutation can be changes in individual residues or insertions or deletions of regions of nucleic acids, which mutant allele would encode a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, which in turn would result in a reduced function or loss of function of the cyclin SDS like protein (page 4 lines 18-25). Ma teaches a plant comprising the plant cell, and a seed from which the plant can be grown (page 3 second full paragraph), plant parts, propagation material and fruit comprising the plant cells (page 3 second full paragraph; page 12 first paragraph), a plant that is homozygous for the mutant allele of cyclin SDS like protein encoding gene (page 16 second paragraph), a vegetatively propagated plant (page 26 first paragraph), and a mutant allele that leads to decreased or no expression or of the cyclin SDS like gene or decreased or loss of function or loss of function of the cyclin SDS like proteins in the cell including a mutant allele encoding a truncated cyclin SDS like protein (page 4 fourth paragraph). Accordingly, Ma anticipates claims 16-23, 25-26 and 28.

Sequence alignment between SEQ ID NO:5 and the Arabidopsis thaliana SDS cDNA of Ma:
RESULT 8
AAD21310
ID   AAD21310 standard; cDNA; 2144 BP.
XX
AC   AAD21310;
XX
DT   11-JUN-2007  (revised)
DT   28-JAN-2002  (first entry)
XX
DE   Arabidopsis thaliana SDS cDNA.
XX
KW   Meiotic prophase I; chromosome 1; male sterile SDS mutant; apomixis;
KW   plant breeding; seed production; SDS protein; ss.
XX
OS   Arabidopsis thaliana.
XX
FH   Key             Location/Qualifiers
FT   CDS             98..1834
FT                   /*tag=  a
FT                   /product= "SDS protein"
XX
CC PN   WO200174144-A1.
XX
CC PD   11-OCT-2001.
XX
CC PF   29-MAR-2001; 2001WO-US009875.
XX
PR   31-MAR-2000; 2000US-0193523P.
XX
CC PA   (UYPE-) UNIV PENNSYLVANIA STATE.
XX
CC PI   Ma H;
XX
DR   WPI; 2001-662939/76.
DR   P-PSDB; AAE12998.
DR   PC:NCBI; gi20302466.
DR   PC_ENCPRO:NCBI; gi20302467.
XX
CC PT   A new plant gene from Arabidopsis, designated SDS, mutations in which are
CC PT   associated with inability to produce pollen, is useful for the production
CC PT   of male sterile plants for plant breeding.
XX
CC PS   Claim 8; Page 39; 47pp; English.
XX
CC   The patent discloses novel plant gene from Arabidopsis thaliana, 
CC   designated SDS, which is associated with a failure to maintain homologue 
CC   attachment during meiotic prophase I. The SDS gene is located on 
CC   chromosome 1 and is useful in plant breeding to produce male sterile SDS 
CC   mutants and cloned progeny by apomixis where meiosis is bypassed in seed 
CC   production. The gene may also be used as a probe to identify related 
CC   genes in other plant species, and to identify and isolate other genes of 
CC   the meiosis regulatory pathway. The present sequence is a cDNA encoding 
CC   Arabidopsis thaliana SDS protein
CC   
CC   Revised record issued on 11-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 2144 BP; 649 A; 461 C; 467 G; 567 T; 0 U; 0 Other;

  Query Match             14.1%;  Score 332;  DB 3;  Length 2144;
  Best Local Similarity   57.9%;  
  Matches  615;  Conservative    0;  Mismatches  435;  Indels   12;  Gaps    1;

Qy        861 TCGGATTCGACGATAGAACAGTGGCCTGGCAGCTTGAAGTTTGAATCGGATCTTGCTTGC 920
              ||||    |    |  | | |  || ||  |   |    |  |  || ||||| ||||||
Db        785 TCGGCCAAGGAATTGAAGCCGGAGCTTGAGATAGTCGGATGCGTCTCTGATCTCGCTTGC 844

Qy        921 ACGGAGCAATTCTCTTACGATGATGTTTCGGAATACTCTAGCCAGGCGTTGTCGCTTCAG 980
               | ||| |||||||  | || | |           |  |    || | |    ||  |  
Db        845 TCTGAGAAATTCTCGGAAGAGGTTTCGGATTCTCTCGATGATGAGTCATCTGAGCAACGT 904

Qy        981 TCAACTATTCTATTGGAGACTTCTGATGAGTACTGCTCAGATTACACTCCATCAATTTTC 1040
              |||   ||    |   ||  ||| ||     | | ||| ||||||||||| || || |||
Db        905 TCAGAGATATATTCACAGTATTCCGACTTCGATTACTCGGATTACACTCCGTCCATCTTC 964

Qy       1041 TTGGAATCCGGAAGCGAATTTTCAGAGAAATCGAACGAAGACGCAGCTCCTTCATCGACA 1100
              || || || || |||||||| || ||||||||   |   ||  |  ||  ||||    | 
Db        965 TTCGACTCTGGCAGCGAATTCTCTGAGAAATCTTCCTCTGATTCTCCTATTTCACATTCT 1024

Qy       1101 TTTAGAATGTTGCTGCAGTACAGACGCGACTTTCTAAGCTTAAATTCCTCTCCAGACATC 1160
                     |||  || |||| ||      | ||    || |  |      |    ||  | 
Db       1025 CGCTCTCTGTACCTCCAGTTCAAGGAACAGTTCTGTAGATCCACGATTCCCAACGATTTT 1084

Qy       1161 AGAACTAGCTCGCCTATTGAAGAAGAAAAAGTAGATCAATCTACGATTCTGAGATTTGAA 1220
               || ||   |              ||  ||| |  ||| |||    | || || ||||| 
Db       1085 GGATCTTCTT------------GCGAGGAAGAAATTCACTCTGAATTGCTAAGGTTTGAT 1132

Qy       1221 GAATTGGACGACGAAGAAGCCTATCGAATGTTCAGAAATAGAGAAAGACGCCAATTGATT 1280
              ||   ||| |  |||||   ||||| || | | ||  | ||||||||| | ||      |
Db       1133 GATGAGGAGGTGGAAGAGAGCTATCTAAGGCTGAGGGAAAGAGAAAGAAGTCATGCATAT 1192

Qy       1281 ATTCACGACTACATAGAGGAGTATCGATCCACAACGGATTATGGCGATCTCATTCTTCAG 1340
              || |  ||||      |||  ||  | ||||  | |||  ||   | |||||| | ||  
Db       1193 ATGCGGGACTGTGCTAAGGCATACTGCTCCAGGATGGACAATACTGGTCTCATCCCTCGT 1252

Qy       1341 CAACGGTCAAATATGGTCCAATGGATAGTTGAACGATCTAGAGAAAACAAACTTCATCAG 1400
              | ||| || |  ||||| |||||||| ||  | | || |   || |     ||||| || 
Db       1253 CTACGCTCCATCATGGTTCAATGGATTGTAAAGCAATGTTCTGACATGGGGCTTCAGCAA 1312

Qy       1401 GAGACGACATTTTTAGGAGTTACCCTTCTAGACCAGATTCTGAGCAAAGGATTCTTCAAA 1460
              |||||    ||| ||||||||   ||  | || |   | |||||||||||||  ||||||
Db       1313 GAGACATTGTTTCTAGGAGTTGGTCTGTTGGATCGATTCCTGAGCAAAGGATCATTCAAA 1372

Qy       1461 GCTGAAAGTCGCCTTCAAATTCTAGGCATAGCATGTCTAACTTTGGCGACTAGAATTGAA 1520
                 |||||    ||   | |  | || || ||  |||| ||| |||| || |||||||||
Db       1373 AGCGAAAGGACTCTAATACTAGTCGGGATTGCGAGTCTTACTCTGGCCACCAGAATTGAA 1432

Qy       1521 GAAAATCAGTCATACAGCTGGTTACAGCAAAGGAATATCCATGTAGGGAGCAACACGTAC 1580
              ||||||||  | |||| | |  | | | |||||||  ||    |   || |   |  || 
Db       1433 GAAAATCAACCTTACAACAGCATCCGGAAAAGGAACTTCACCATTCAGAACCTAAGATAT 1492

Qy       1581 AGAAGAGCAGAAGTTGTTGGCATGGAATGGCTTGTTGAAGAAGTTCTTAAGTTCCATTGT 1640
              ||  |    ||||| || |  ||||| ||||| ||| ||||||| || || ||| | || 
Db       1493 AGCCGGCATGAAGTGGTGGCAATGGAGTGGCTGGTTCAAGAAGTCCTCAACTTCAAATGC 1552

Qy       1641 TTCTTGCCAACTGTTTACAACTTCTTGTGGTTCTACCTGAAAGCTGCTGGAGCTAACTCA 1700
              |||   || ||  | | ||||||||||||||||||| | ||||||||| |||| ||  ||
Db       1553 TTCACACCCACAATCTTCAACTTCTTGTGGTTCTACTTAAAAGCTGCTCGAGCCAATCCA 1612

Qy       1701 GATTTGGAGAATCGAGCTAAGAATTTCGCAGTGCTCGTTCTTGCAGACAAAGTCCAATTT 1760
              ||  | || |    ||| ||    || || ||   |   ||  | ||| ||   ||| | 
Db       1613 GAAGTTGAAAGGAAAGCCAAATCCTTGGCTGTTACCTCACTATCCGACCAAACTCAACTC 1672

Qy       1761 TGTTATTTCCCTTCAACAATTGCAGCTGCAGTTGTCATCTTGGCGTCCTTAGGAGAAAAA 1820
              |||| ||  || |||||  | ||||||||| | ||  |  | || | | | | | | || 
Db       1673 TGTTTTTGGCCCTCAACTGTAGCAGCTGCACTCGTGGTTCTCGCCTGCATCGAACACAAC 1732

Qy       1821 CAAGATGCACCAAGTCAACGAGTCATTGAGACACATGTCAGAACAGAAAACGACGATCTG 1880
               ||    |  ||   |||||||||||  ||   ||||| ||||||  | |  ||||  ||
Db       1733 AAAATCTCTGCATACCAACGAGTCATAAAGGTCCATGTTAGAACAACAGATAACGAGTTG 1792

Qy       1881 CCTGAATGTATCGAGAGCTTGGAGTGGCTATTAAAGCTTTTA 1922
              ||||||||  |  ||||  |||| ||| |  |   ||  | |
Db       1793 CCTGAATGCGTTAAGAGTCTGGACTGGTTGCTTGGGCAGTAA 1834



Claim(s) 16, 18-23 and 26-28 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azumi et al. (Homolog interaction during meiotic prophase I in Arabidopsis requires the SOLO DANCERS gene encoding a novel cyclin-like protein. EMBO J. 2002 Jun 17;21(12):3081-95). 
Claim 16 is drawn to a plant cell comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule, which encodes a protein with the amino acid sequence given under SEQ ID NO: 2 or SEQ ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
b)    a nucleic acid molecule, which encodes a protein, the sequence of which has an identity of at least 90% with the amino acid sequence given under SEQ ID NO: 2 or SED ID NO: 6 or SEQ ID NO: 12 or SEQ ID NO: 19 or SEQ ID NO: 20;
c)    a nucleic acid molecule, which comprises the nucleotide sequence shown under SEQ ID NO: 1 or SEQ ID NO: 5 or the complimentary sequence thereof;
d)    a nucleic acid molecule, which has an identity of at least 90% with one of the nucleic acid sequences described under c);
e)    a nucleic acid molecule, which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions; or
f)    a nucleic acid molecule, the nucleotide sequence of which deviates from the sequence of one of the nucleic acid molecules identified under a) or b) due to the degeneration of the genetic code.
Claim 18 is drawn to a plant comprising a plant cell according to claim 16.
Claim 19 is drawn to a seed from which a plant according to claim 18 can be grown.
Claim 20 is drawn to parts of plants comprising plant cells according to claim 16.
Claim 21 is drawn to propagation material comprising plant cells according to claim 16.
Claim 22 is drawn to a fruit comprising a plant cell according to claim 16.
Claim 23 is drawn to a plant according to claim 18, wherein said plant is homozygous for the mutant allele of a gene encoding a cyclin SDS like protein.
Claim 26 is drawn to a plant cell according to claim 16, wherein the mutant allele of a gene encoding a cyclin SDS like protein encodes a truncated cyclin SDS like protein.
Claim 27 is drawn to a plant cell of claim 16, wherein the mutant allele of a gene encoding a cyclin SDS like protein leads to amino acids encoded by exons 2, 3 and/or 4 of the wild type cyclin SDS like protein being absent.
Claim 28 is drawn to a plant cell according to claim 16, wherein the mutant allele of a gene encoding a cyclin SDS like protein comprises a mutation which results in a premature stop codon.
Azumi et al. teach a plant cell having decreased activity of a cyclin SDS like protein compared to a corresponding wild type plant cell (page 3083 Fig. 1). The cyclin SDS like protein is encoded at least by e) a nucleic acid molecule which hybridizes with at least one strand of one of the nucleic acid molecules described under a), b), c), or d) under stringent conditions, because the cyclin SDS like protein of Azumi et al. is encoded by a nucleic acid molecule that has 57.9% best local similarity to SEQ ID NO:5 – see sequence alignment below. The decreased activity of a cyclin SDS like protein in the plant cell is caused by a mutant allele of a cyclin SDS like protein encoding gene being present in the plant cell, wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids (page 3088 Fig. 7). Azumi et al. teach a plant comprising the plant cell, and a seed from which the plant can be grown (page 3083 Fig. 1; page 3087 column 1 first paragraph), plant parts, propagation material and fruit comprising the plant cells (page 3083 Fig. 1), a plant that is homozygous for the mutant allele of cyclin SDS like protein encoding gene (paragraph spanning pages 3086-3087), and a mutant allele that leads to decreased or no expression or of the cyclin SDS like gene or decreased or loss of function or loss of function of the cyclin SDS like proteins in the cell including a mutant allele encoding a truncated cyclin SDS like protein and a cyclin SDS like protein in which amino acids encoded by exons 2, 3 and/or 4 of the wild type cyclin SDS like protein are absent (page 3088 Fig 7). Accordingly, Azumi et al. anticipate claims 16, 18-23 and 26-28.

Sequence alignment between SEQ ID NO:5 and the Arabidopsis thaliana SDS cDNA of Azumi et al.:
RESULT 7
AJ457977
LOCUS       AJ457977                2144 bp    mRNA    linear   PLN 15-APR-2005
DEFINITION  Arabidopsis thaliana mRNA for cyclin-like protein (sds gene).
ACCESSION   AJ457977
VERSION     AJ457977.1
KEYWORDS    cyclin-like protein; sds gene.
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1
  AUTHORS   Azumi,Y., Liu,D., Zhao,D., Li,W., Wang,G., Hu,Y. and Ma,H.
  TITLE     Homolog interaction during meiotic prophase I in Arabidopsis
            requires the SOLO DANCERS gene encoding a novel cyclin-like protein
  JOURNAL   EMBO J. 21 (12), 3081-3095 (2002)
   PUBMED   12065421
REFERENCE   2  (bases 1 to 2144)
  AUTHORS   Ma,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (19-APR-2002) Ma H., Biology, The Pennsylvania State
            University, 512 Wartik Lab, University Park, PA 16802, USA
FEATURES             Location/Qualifiers
     source          1..2144
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
     gene            1..2144
                     /gene="sds"
     CDS             98..1834
                     /gene="sds"
                     /function="involved in the control of homologue
                     interaction during meiotic prophase I"
                     /codon_start=1
                     /product="cyclin-like protein"
                     /protein_id="CAD30003.1"
                     /db_xref="GOA:Q1PFW3"
                     /db_xref="InterPro:IPR004367"
                     /db_xref="InterPro:IPR006670"
                     /db_xref="InterPro:IPR006671"
                     /db_xref="InterPro:IPR011028"
                     /db_xref="InterPro:IPR013763"
                     /db_xref="UniProtKB/Swiss-Prot:Q1PFW3"
                     /translation="MKEIAMRNSKRKPEPTPFAGKKLRSTRLRRKRAQISPVLVQSPL
                     WSKQIGVSAASVDSCSDLLADDNVSCGSSRVEKSSNPKKTLIEEVEVSKPGYNVKETI
                     GDSKFRRITRSYSKLHKEKEGDEIEVSESSCVDSNSGAGLRRLNVKGNKINDNDEISF
                     SRSDVTFAGHVSNSRSLNFESENKESDVVSVISGVEYCSKFGSVTGGADNEEIEISKP
                     SSFVEADSSLGSAKELKPELEIVGCVSDLACSEKFSEEVSDSLDDESSEQRSEIYSQY
                     SDFDYSDYTPSIFFDSGSEFSEKSSSDSPISHSRSLYLQFKEQFCRSTIPNDFGSSCE
                     EEIHSELLRFDDEEVEESYLRLRERERSHAYMRDCAKAYCSRMDNTGLIPRLRSIMVQ
                     WIVKQCSDMGLQQETLFLGVGLLDRFLSKGSFKSERTLILVGIASLTLATRIEENQPY
                     NSIRKRNFTIQNLRYSRHEVVAMEWLVQEVLNFKCFTPTIFNFLWFYLKAARANPEVE
                     RKAKSLAVTSLSDQTQLCFWPSTVAAALVVLACIEHNKISAYQRVIKVHVRTTDNELP
                     ECVKSLDWLLGQ"

  Query Match             14.1%;  Score 332;  DB 184;  Length 2144;
  Best Local Similarity   57.9%;  
  Matches  615;  Conservative    0;  Mismatches  435;  Indels   12;  Gaps    1;

Qy        861 TCGGATTCGACGATAGAACAGTGGCCTGGCAGCTTGAAGTTTGAATCGGATCTTGCTTGC 920
              ||||    |    |  | | |  || ||  |   |    |  |  || ||||| ||||||
Db        785 TCGGCCAAGGAATTGAAGCCGGAGCTTGAGATAGTCGGATGCGTCTCTGATCTCGCTTGC 844

Qy        921 ACGGAGCAATTCTCTTACGATGATGTTTCGGAATACTCTAGCCAGGCGTTGTCGCTTCAG 980
               | ||| |||||||  | || | |           |  |    || | |    ||  |  
Db        845 TCTGAGAAATTCTCGGAAGAGGTTTCGGATTCTCTCGATGATGAGTCATCTGAGCAACGT 904

Qy        981 TCAACTATTCTATTGGAGACTTCTGATGAGTACTGCTCAGATTACACTCCATCAATTTTC 1040
              |||   ||    |   ||  ||| ||     | | ||| ||||||||||| || || |||
Db        905 TCAGAGATATATTCACAGTATTCCGACTTCGATTACTCGGATTACACTCCGTCCATCTTC 964

Qy       1041 TTGGAATCCGGAAGCGAATTTTCAGAGAAATCGAACGAAGACGCAGCTCCTTCATCGACA 1100
              || || || || |||||||| || ||||||||   |   ||  |  ||  ||||    | 
Db        965 TTCGACTCTGGCAGCGAATTCTCTGAGAAATCTTCCTCTGATTCTCCTATTTCACATTCT 1024

Qy       1101 TTTAGAATGTTGCTGCAGTACAGACGCGACTTTCTAAGCTTAAATTCCTCTCCAGACATC 1160
                     |||  || |||| ||      | ||    || |  |      |    ||  | 
Db       1025 CGCTCTCTGTACCTCCAGTTCAAGGAACAGTTCTGTAGATCCACGATTCCCAACGATTTT 1084

Qy       1161 AGAACTAGCTCGCCTATTGAAGAAGAAAAAGTAGATCAATCTACGATTCTGAGATTTGAA 1220
               || ||   |              ||  ||| |  ||| |||    | || || ||||| 
Db       1085 GGATCTTCTT------------GCGAGGAAGAAATTCACTCTGAATTGCTAAGGTTTGAT 1132

Qy       1221 GAATTGGACGACGAAGAAGCCTATCGAATGTTCAGAAATAGAGAAAGACGCCAATTGATT 1280
              ||   ||| |  |||||   ||||| || | | ||  | ||||||||| | ||      |
Db       1133 GATGAGGAGGTGGAAGAGAGCTATCTAAGGCTGAGGGAAAGAGAAAGAAGTCATGCATAT 1192

Qy       1281 ATTCACGACTACATAGAGGAGTATCGATCCACAACGGATTATGGCGATCTCATTCTTCAG 1340
              || |  ||||      |||  ||  | ||||  | |||  ||   | |||||| | ||  
Db       1193 ATGCGGGACTGTGCTAAGGCATACTGCTCCAGGATGGACAATACTGGTCTCATCCCTCGT 1252

Qy       1341 CAACGGTCAAATATGGTCCAATGGATAGTTGAACGATCTAGAGAAAACAAACTTCATCAG 1400
              | ||| || |  ||||| |||||||| ||  | | || |   || |     ||||| || 
Db       1253 CTACGCTCCATCATGGTTCAATGGATTGTAAAGCAATGTTCTGACATGGGGCTTCAGCAA 1312

Qy       1401 GAGACGACATTTTTAGGAGTTACCCTTCTAGACCAGATTCTGAGCAAAGGATTCTTCAAA 1460
              |||||    ||| ||||||||   ||  | || |   | |||||||||||||  ||||||
Db       1313 GAGACATTGTTTCTAGGAGTTGGTCTGTTGGATCGATTCCTGAGCAAAGGATCATTCAAA 1372

Qy       1461 GCTGAAAGTCGCCTTCAAATTCTAGGCATAGCATGTCTAACTTTGGCGACTAGAATTGAA 1520
                 |||||    ||   | |  | || || ||  |||| ||| |||| || |||||||||
Db       1373 AGCGAAAGGACTCTAATACTAGTCGGGATTGCGAGTCTTACTCTGGCCACCAGAATTGAA 1432

Qy       1521 GAAAATCAGTCATACAGCTGGTTACAGCAAAGGAATATCCATGTAGGGAGCAACACGTAC 1580
              ||||||||  | |||| | |  | | | |||||||  ||    |   || |   |  || 
Db       1433 GAAAATCAACCTTACAACAGCATCCGGAAAAGGAACTTCACCATTCAGAACCTAAGATAT 1492

Qy       1581 AGAAGAGCAGAAGTTGTTGGCATGGAATGGCTTGTTGAAGAAGTTCTTAAGTTCCATTGT 1640
              ||  |    ||||| || |  ||||| ||||| ||| ||||||| || || ||| | || 
Db       1493 AGCCGGCATGAAGTGGTGGCAATGGAGTGGCTGGTTCAAGAAGTCCTCAACTTCAAATGC 1552

Qy       1641 TTCTTGCCAACTGTTTACAACTTCTTGTGGTTCTACCTGAAAGCTGCTGGAGCTAACTCA 1700
              |||   || ||  | | ||||||||||||||||||| | ||||||||| |||| ||  ||
Db       1553 TTCACACCCACAATCTTCAACTTCTTGTGGTTCTACTTAAAAGCTGCTCGAGCCAATCCA 1612

Qy       1701 GATTTGGAGAATCGAGCTAAGAATTTCGCAGTGCTCGTTCTTGCAGACAAAGTCCAATTT 1760
              ||  | || |    ||| ||    || || ||   |   ||  | ||| ||   ||| | 
Db       1613 GAAGTTGAAAGGAAAGCCAAATCCTTGGCTGTTACCTCACTATCCGACCAAACTCAACTC 1672

Qy       1761 TGTTATTTCCCTTCAACAATTGCAGCTGCAGTTGTCATCTTGGCGTCCTTAGGAGAAAAA 1820
              |||| ||  || |||||  | ||||||||| | ||  |  | || | | | | | | || 
Db       1673 TGTTTTTGGCCCTCAACTGTAGCAGCTGCACTCGTGGTTCTCGCCTGCATCGAACACAAC 1732

Qy       1821 CAAGATGCACCAAGTCAACGAGTCATTGAGACACATGTCAGAACAGAAAACGACGATCTG 1880
               ||    |  ||   |||||||||||  ||   ||||| ||||||  | |  ||||  ||
Db       1733 AAAATCTCTGCATACCAACGAGTCATAAAGGTCCATGTTAGAACAACAGATAACGAGTTG 1792

Qy       1881 CCTGAATGTATCGAGAGCTTGGAGTGGCTATTAAAGCTTTTA 1922
              ||||||||  |  ||||  |||| ||| |  |   ||  | |
Db       1793 CCTGAATGCGTTAAGAGTCTGGACTGGTTGCTTGGGCAGTAA 1834

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (WO 01/74144, published October 11, 2001) in view of Chang et al. (Functional conservation of the meiotic genes SDS and RCK in male meiosis in the monocot rice. Cell Res. 2009 Jun;19(6):768-82) and Guo et al. (The draft genome of watermelon (Citrullus lanatus) and resequencing of 20 diverse accessions. Nat. Genet.  2013 Jan;45(1):51-8. Epub 2012 Nov 25).
Claim 29 is drawn to the plant of claim 18, wherein the plant is a watermelon plant.
Claim 30 is drawn to a watermelon plant or plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein, wherein the mutant allele comprises a mutation in one or more regulatory sequences resulting in decreased gene expression or no gene expression compared to a corresponding wild type allele or wherein the mutant allele encodes a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids. compared to the protein encoded by the wild type allele, resulting in a reduced function or loss of function of the cyclin SDS like protein, wherein the cyclin SDS like protein of the wild type allele is encoded by one of the following nucleic acid molecules:
a)    a nucleic acid molecule that encodes a protein with the amino acid sequence of SEQ ID NO: 2;
b)    a nucleic acid molecule that encodes a protein comprising a sequence having an identity of at least 90% with the amino acid sequence of SEQ ID NO: 2;
c)    a nucleic acid molecule comprising the nucleotide sequence of SEQ ID NO: 1 or the complimentary sequence thereof;
d)    a nucleic acid molecule comprising a nucleotide sequencing having an identity of at least 90% with the nucleotide sequence of SEQ ID NO: 1.
Claim 31 is drawn to the watermelon plant or plant part or seed of claim 30, wherein the nucleic acid molecule encodes a protein with the amino acid sequence of SEQ ID NO:2 or a protein comprising a sequence having an identity of at least 95% with the amino acid sequence of SEQ ID NO: 2.
Claim 32 is drawn to the watermelon plant or plant part or seed of claim 30, wherein the nucleic acid molecule comprises SEQ ID NO:1 or the complementary sequence thereof of a nucleic acid molecule comprises a nucleotide sequencing having an identity of at least 95% with the nucleotide sequence of SEQ ID NO: 1.
Ma teaches a plant cell having decreased activity of a cyclin SDS like protein compared to a corresponding wild type plant cell (page 3 second full paragraph). The decreased activity of a cyclin SDS like protein in the plant cell is caused by a mutant allele of a cyclin SDS like protein encoding gene being present in the plant cell (claim 24). The mutant allele of Ma comprises a mutation in one or more regulatory sequences which would result in decreased gene expression or no gene expression, and the mutant allele of Ma comprises a mutation in any of the coding regions of the SDS gene, which inherently includes conserved cyclin N and cyclin C domains, which mutation can be changes in individual residues or insertions or deletions of regions of nucleic acids, which mutant allele would encode a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, which in turn would result in a reduced function or loss of function of the cyclin SDS like protein (page 4 lines 18-25). Ma teaches a plant comprising the plant cell, and a seed from which the plant can be grown (page 3 second full paragraph), plant parts, propagation material and fruit comprising the plant cells (page 3 second full paragraph; page 12 first paragraph), a plant that is homozygous for the mutant allele of cyclin SDS like protein encoding gene (page 16 second paragraph), a vegetatively propagated plant (page 26 first paragraph), and a mutant allele that leads to decreased or no expression or of the cyclin SDS like gene or decreased or loss of function or loss of function of the cyclin SDS like proteins in the cell including a mutant allele encoding a truncated cyclin SDS like protein (page 4 fourth paragraph). Ma also teaches that plants comprising a mutant allele of an SDS gene are typically male sterile, and that such plants are valuable for the production of hybrid seeds and plants, as well as for containment purposes in cross breeding (page 25 last paragraph). Ma additionally teaches that plants comprising a mutant allele of an SDS gene are further useful in apomixis (page 26 first paragraph).
Ma does not teach a watermelon plant or plant part or seed comprising a mutant allele of a gene encoding a cyclin SDS like protein.
Chang et al. teach the phylogenetic analyses of SDS and its respective homologs, and the identification of its putative orthologs in poplar and rice. Chang et al. also teach that the analysis of transgenic RNAi rice lines with reduced expression of SDS indicates that the rice SDS gene has a function similar to its Arabidopsis ortholog.  Chang et al. additionally teach that because rice and Arabidopsis, respectively, are members of monocots and eudicots, the two largest groups of flowering plants, their results suggest that the function of SDS is likely conserved in flowering plants (abstract; page 770 Figure 1; page 772 Figure 3; page 775 Figure 5; page 776 Figure 6; page 776-777).
Guo et al. teach the production of a high-quality draft genome sequence of watermelon.
Given the teachings of Ma teaches that a plant cell having decreased activity of a cyclin SDS like protein can be made by making a mutation in one or more regulatory sequences of the cyclin SDS like protein encoding gene, or by making a mutation in any of the coding regions of the cyclin SDS like protein encoding gene, which mutation can be changes in individual residues or insertions or deletions of regions of nucleic acids, which mutant allele would encode a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele, given the further teachings of Ma teaches that plants comprising such plant cells are typically male sterile and are therefore valuable for the production of hybrid seeds and plants, as well as for containment purposes in cross breeding, and that plants comprising a mutant allele of an SDS gene are further useful in apomixis, given the teachings of Chang et al. that putative orthologs of SDS have been identified in poplar and rice, that the rice SDS gene has a function similar to its Arabidopsis ortholog, and that the function of SDS is likely conserved in flowering plants, and given the teachings of Guo et al. that a high-quality draft genome sequence of watermelon has been produced, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a watermelon plant having decreased activity of a cyclin SDS like protein by making a mutation in one or more regulatory sequences of a cyclin SDS like protein encoding gene, or by making a mutation in any of the coding regions of the cyclin SDS like protein encoding gene, which mutation can be changes in individual residues or insertions or deletions of regions of nucleic acids, which mutant allele would encode a protein comprising a deletion, truncation, insertion or replacement of one or more amino acids, compared to the protein encoded by the wild type allele. One skilled in the art would have been motivated to do so in order to attain in watermelon the valuable agronomic traits associated with this type of mutation in this particular gene, namely, the production of hybrid seeds and plants, containment in cross breeding, and apomixis. One skilled in the art would have had a reasonable expectation of success, given the success of Ma in making an Arabidopsis plant cell having decreased activity of a cyclin SDS like protein by making a mutation in a cyclin SDS like protein encoding gene, given the knowledge that SDS orthologs can be identified, given the knowledge that the rice SDS gene has a function similar to its Arabidopsis ortholog, given the knowledge that the function of SDS is likely conserved in flowering plants, and given that a high-quality draft genome sequence of watermelon has already been produced. Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Duplicate Claim Warning
Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,174,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the plants and plant cells of claims 1-12 of U.S. Patent No. 11,174,493 comprise mutant alleles of a gene encoding a cyclin SDS like proteins that are species within the genus of mutant alleles of a gene encoding a cyclin SDS like proteins comprised by the plants and plant cells recited in claims 16-34 of the instant application.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662